       Case 5:20-cv-03059-SAC Document 17 Filed 09/18/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ANTONIO ALEXANDER MCGEE,

                      Plaintiff,

vs.                                         Case No. 20-3059-SAC


(fnu) COLLETT, et al.,

                      Defendants.


                                O R D E R

      On September 11, 2020, the court issued an order dismissing

this case.    Doc. No. 14.     This case is before the court upon a

pleading filed by plaintiff pro se on September 15, 2020.              Doc.

No. 16.    The court treats the motion as one to alter or amend

judgment under Fed.R.Civ.P. 59(e).        The pleading is difficult to

follow. Among other legal phrases, it refers to “misrepresentation

of material facts,” “manifest injustice,” and “change of venue.”

      Under Rule 59(e), the Court has discretion to reconsider a

final decision if the moving party can establish (1) an intervening

change in the controlling law; (2) the availability of new evidence

that could not have been obtained previously through the exercise

of due diligence; or (3) the need to correct clear error or prevent

manifest injustice.    Hadley v. Hays Medical Center, 2017 WL 748129

*1-2 (D.Kan. 2/27/2017)(citing Servants of Paraclete v. Does, 204

F.3d 1005, 1012 (10th Cir. 2000)). Such a motion is appropriate

                                    1
        Case 5:20-cv-03059-SAC Document 17 Filed 09/18/20 Page 2 of 2




when the Court has misapprehended a party's position, the facts or

the controlling law.        In re Syngenta AG MIR 162 Corn Litigation,

2019 WL 2184863 *2 (D.Kan. 5/21/2019)(citing Servants of Paraclete

v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000))

     Plaintiff’s      motion   does    not   provide   specific    facts   or

arguments to justify altering or amending the judgment in this

case.     He   does   not   assert    grounds   to   find   that   the   court

misapprehended his position, the facts or the law; that there is

new evidence or a change in the law; or that there is a need to

correct clear error or prevent manifest injustice.

     For these reasons, the motion to alter or amend (Doc. No. 16)

shall be denied.

     IT IS SO ORDERED.

     Dated this 18th day of September 2020, at Topeka, Kansas.

                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge




                                       2
